      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TOMMY HILFIGER LICENSING LLC,
                                                     Case No. 20-cv-01342
                        Plaintiff,
                                                     JURY TRIAL DEMANDED
       v.

RETAIL FASHION OUTLET,

                        Defendant.


                                         COMPLAINT

       Plaintiff Tommy Hilfiger Licensing LLC (“Tommy Hilfiger” or “Plaintiff”) hereby brings

the present action against Defendant Retail Fashion Outlet (“Defendant” or “Retail Fashion”) and

alleges as follows:

                                      I. INTRODUCTION

       1.      This action has been filed by Tommy Hilfiger to address Defendant’s selling and

offering for sale of unauthorized and unlicensed products using infringing and counterfeit versions

of Tommy Hilfiger’s federally registered trademarks (the “Counterfeit Tommy Hilfiger Products”)

through Defendant’s Internet store at ebay.com.sg/usr/retailfashionoutlet. Tommy Hilfiger seeks

to address Defendant’s infringement and counterfeiting of its registered trademarks as well as to

protect unknowing consumers from purchasing low-quality Counterfeit Tommy Hilfiger Products

over the Internet. Tommy Hilfiger has been and continues to be irreparably damaged through

consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of Defendant’s

actions and seeks injunctive and monetary relief.
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 2 of 15 PageID #:2




                                 II. JURISDICTION AND VENUE

        2.        This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a) and

(b), and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise

under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims

are so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

        3.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant because Defendant directly targets business

activities toward consumers in Illinois and causes harm to Tommy Hilfiger’s business within this

Judicial District.    Defendant has targeted sales from Illinois residents by operating a fully

interactive and commercial Internet store that offers to sell and has sold Counterfeit Tommy

Hilfiger       Products   to   residents     of   Illinois,   including   the   online    store    at

ebay.com.sg/usr/retailfashionoutlet. Defendant is committing tortious acts in Illinois, is engaging

in interstate commerce, and has wrongfully caused Tommy Hilfiger substantial injury in the State

of Illinois.

                                           III. THE PARTIES

Plaintiff Tommy Hilfiger

        4.        Tommy Hilfiger, along with its affiliated company Tommy Hilfiger U.S.A., Inc.,

designs, sources, distributes, sells, and markets throughout the United States, including Illinois,

quality apparel, accessories and other products, all of which prominently display its famous,

internationally-recognized and federally-registered trademarks (collectively, the “Tommy Hilfiger

Branded Products”). Tommy Hilfiger Branded Products have become enormously popular and



                                                   2
     Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 3 of 15 PageID #:3




even iconic, driven by Tommy Hilfiger’s arduous quality standards and innovative design. Among

the purchasing public, Tommy Hilfiger Branded Products are instantly recognizable as such.

       5.     Tommy Hilfiger Branded Products have been continuously sold under the Tommy

Hilfiger trademarks in the United States for many years. Tommy Hilfiger Branded Products are

distributed and sold to consumers through department stores, retail stores and authorized e-

commerce sites throughout the United States and in Illinois, including through the official e-

commerce tommy.com website launched in 2004.

       6.       Tommy Hilfiger incorporates a variety of distinctive marks in the design of its

various Tommy Hilfiger Branded Products. As a result of this long-standing use, Tommy Hilfiger

owns common law trademark rights in its trademarks. Tommy Hilfiger has also registered its

trademarks with the United States Patent and Trademark Office. Tommy Hilfiger Branded

Products typically include at least one of the federally registered Tommy Hilfiger trademarks.

Tommy Hilfiger uses its trademarks in connection with the marketing of its Tommy Hilfiger

Branded Products, including the following marks, which are collectively referred to as the

“Tommy Hilfiger Trademarks.”



 Registration No.           Trademark                             Goods and Services
                                                   For: clothing for men and women: namely,
                                                   shirts, pants, jackets, sweaters, shorts, belts,
    1,398,612          TOMMY HILFIGER              vests, sport jackets, coats, rain coats, parkas
                                                   in class 025.

                                                   For: clothing for men, namely, shirts,
                                                   sweaters, pants, sweatshirts, shorts, sport
                                                   jackets, parkas, bathing suits, vests in class
    1,738,410          TOMMY HILFIGER              025.

                                                   For: retail clothing store services in class 042.




                                               3
Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 4 of 15 PageID #:4




                                       For: clothing for men, women and children,
2,389,024           TOMMY              namely, t-shirts, sweatshirts, sweaters,
                                       jackets, coats, jeans, and caps in class 025.
                                       For: full line of apparel and headwear in class
2,475,142           TOMMY              025.
                                       For: clothing, namely, shirts, t-shirts,
                                       sweatshirts, sweaters, shorts, sweatpants,
                                       blazers, pants, jeans, suits, vests, jackets,
                                       coats, parkas, ponchos, swimwear, swim
3,164,348          HILFIGER            trunks, rainwear, wind resistant jackets,
                                       underwear, belts, hats, caps, scarves, boxer
                                       shorts, shoes, boots, sneakers, sandals, and
                                       gloves in class 025.

                                       For: clothing for men and women, namely,
                                       shirts, pants, jackets, sweaters, shorts, belts,
1,460,988                              vests, sport jackets, coats, rain coats, parkas
                                       in class 025.

                                       For: clothing for men namely, shirts, sweaters,
                                       sportcoats, pants, sweatshirts, shorts, sport
                                       jackets, raincoats, parkas, overcoats, bathing
                                       suits, vests, turtlenecks; clothing for boys,
1,727,740                              namely, shirts, sweaters, sportcoats, pants,
                                       sweatshirts, shorts, sport jackets, parkas,
                                       bathing suits, vests in class 025.

                                       For: retail clothing store services in class 042.

                                       For: soaps; perfumery; colognes; toilet water;
                                       perfumes, fragrances for personal use; lotions
                                       for skin care; antiperspirants; deodorants for
                                       personal use in 003.

                                       For: optical goods, namely, spectacles,
                                       spectacle glasses, sunglasses, eyeglass cases
                                       and sunglasses cases, carrying cases and
                                       holders for portable computers and mobile
                                       phones, magnetic coded cards, namely, gift
4,745,262                              cards in class 009.

                                       For: jewelry, namely, bracelets, necklaces,
                                       rings, earrings, cufflinks, horological and
                                       chronometric instruments, namely, watches,
                                       wrist watches, straps for wrist watches in class
                                       014.
                                       For: all purpose sports bags and athletic bags;
                                       overnight bags; book bags; tote bags;
                                       travelling bags; backpacks; handbags;
                                       luggage; suitcases; purses; briefcases; travel

                                   4
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 5 of 15 PageID #:5



                                                     bags; duffel bags and beach bags, school bags;
                                                     garment bags for travel; overnight cases,
                                                     clutch bags; travel kit bags sold empty;
                                                     suitcases with wheels attached; billfolds;
                                                     wallets, pocket wallets, change purses, coin
                                                     purses, credit card cases of leather; leather
                                                     credit card wallets; name card cases; cosmetic
                                                     cases sold empty; leather cases for cosmetics
                                                     sold empty; umbrellas in class 018.

                                                     For: fabrics and textile goods, namely,
                                                     household linen, bed linen, bath linen, bed
                                                     sheets, pillow shams, pillow cases, bed
                                                     blankets, comforters, quilts, bedspreads, bed
                                                     covers, duvet covers, duvets, dust ruffles,
                                                     mattress covers, towels, bath towels, beach
                                                     towels, face cloths, shower curtains,
                                                     handkerchiefs in class 024.

                                                     For: clothing for men, women and children
                                                     and infants, namely, shirts, golf shirts, t-shirts,
                                                     polo shirts, knit tops, woven tops, sweatshirts,
                                                     tank tops, sweaters, blouses, jerseys,
                                                     turtlenecks, shorts, sweatpants, warm-up suits,
                                                     blazers, sport coats, trousers, jeans, skirts,
                                                     dresses, suits, overalls, jumpers, vests, jackets,
                                                     coats, raincoats, parkas, ponchos, swimwear,
                                                     bikinis, swim trunks, overcoats, rainwear,
                                                     wind resistant jackets, sleepwear, pajamas,
                                                     bathrobes,, underwear, lingerie, boxer shorts,
                                                     belts made of leather, ties; headgear, namely,
                                                     hats, wool hats, caps, visors, headbands, ear
                                                     muffs; scarves, shawls, cloth bibs; footwear,
                                                     gym shoes, sneakers, socks, hosiery, shoes,
                                                     boots, beach shoes, sandals, slippers, gloves,
                                                     suspenders; layettes in class 025.

                                                     For: retail department store services, online
                                                     retail department store services, online retail
                                                     outlet    services     featuring   perfumery,
                                                     cosmetics, clothing, footwear, headgear,
                                                     textile goods, goods made of leather or
                                                     imitation of leather, bags, eyewear, jewellery,
                                                     watches and horological and chronometric
                                                     instruments, household accessories, and
                                                     home items in class 035.

       7.      The above U.S. registrations for the Tommy Hilfiger Trademarks are valid,

subsisting, in full force and effect, and all but one are incontestable pursuant to 15 U.S.C. § 1065.

The registrations for the Tommy Hilfiger Trademarks constitute prima facie evidence of their

                                                 5
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 6 of 15 PageID #:6




validity and of Tommy Hilfiger’s exclusive right to use the Tommy Hilfiger Trademarks pursuant

to 15 U.S.C. § 1057(b). Incontestable status under 15 U.S.C. § 1065 provides that the registrations

for the Tommy Hilfiger Trademarks are conclusive evidence of the validity of Tommy Hilfiger’s

Trademarks and of the registration of the Tommy Hilfiger Trademarks, of Tommy Hilfiger’s

ownership of the Tommy Hilfiger Trademarks, and of Tommy Hilfiger’s exclusive right to use the

Tommy Hilfiger Trademarks in commerce. 15 U.S.C. §§ 1115(b), 1065. True and correct copies

of the United States Registration Certificates for the above-listed Tommy Hilfiger Trademarks are

attached hereto as Exhibit 1.

       8.      The Tommy Hilfiger Trademarks are exclusive to Tommy Hilfiger and are

displayed extensively on Tommy Hilfiger Branded Products and in Tommy Hilfiger’s marketing

and promotional materials. Tommy Hilfiger Branded Products have long been among the most

popular and recognizable of their kind and have been extensively promoted and advertised at great

expense. In fact, Tommy Hilfiger has expended millions of dollars annually in advertising,

promoting, and marketing featuring its trademarks, including the Tommy Hilfiger Trademarks.

Because of these and other factors, the Tommy Hilfiger Trademarks are famous marks as that term

is used in 15 U.S.C. § 1125(c)(1).

       9.      The Tommy Hilfiger Trademarks are distinctive when applied to the Tommy

Hilfiger Branded Products, signifying to the purchaser that the products come from Tommy

Hilfiger and are manufactured to Tommy Hilfiger’s quality standards. The Tommy Hilfiger

Trademarks have achieved tremendous fame and recognition, which has only added to the inherent

distinctiveness of the marks.    As such, the goodwill associated with the Tommy Hilfiger

Trademarks is of incalculable and inestimable value to Tommy Hilfiger.




                                                6
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 7 of 15 PageID #:7




       10.     In recent years, annual sales of products bearing the Tommy Hilfiger Trademarks

have totaled in the hundreds of millions of dollars within the United States. Since at least as early

as 2004, Tommy Hilfiger has operated a website where it promotes and sells genuine Tommy

Hilfiger Branded Products at tommy.com. Sales of Tommy Hilfiger Branded Products via the

tommy.com website represent a significant portion of Tommy Hilfiger’s business.                  The

tommy.com website features proprietary content, images and designs exclusive to the Tommy

Hilfiger brand. Tommy Hilfiger’s innovative marketing and product designs have enabled Tommy

Hilfiger to achieve widespread recognition and fame and have made the Tommy Hilfiger

Trademarks some of the most well-known marks in the apparel industry. The widespread fame,

outstanding reputation, and significant goodwill associated with the Tommy Hilfiger brand have

made the Tommy Hilfiger Trademarks a valuable asset of Tommy Hilfiger.

       11.     Tommy Hilfiger has expended substantial time, money and other resources

developing, advertising and otherwise promoting the Tommy Hilfiger Trademarks. As a result of

these efforts, members of the consuming public readily identify merchandise bearing or sold under

the Tommy Hilfiger Trademarks as being quality Tommy Hilfiger Branded Products.

Defendant Retail Fashion Outlet

       12.      Upon information and belief, Defendant ships products from 1725 W. Rosecrans

Ave, Gardena, CA, 90249.

       13.     Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of its fully interactive,

commercial Internet store at ebay.com.sg/usr/retailfashionoutlet. Defendant targets the United

States, including Illinois residents, and has offered to sell, and has sold, Counterfeit Tommy




                                                  7
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 8 of 15 PageID #:8




Hilfiger      Products      to   consumers       within       the     State    of   Illinois   through       the

ebay.com.sg/usr/retailfashionoutlet Internet store.



                            IV. DEFENDANT’S UNLAWFUL CONDUCT

        14.      Defendant operates a fully interactive, commercial Internet store located at

ebay.com.sg/usr/retailfashionoutlet.

        15.      Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing,    selling,    and/or   offering    for       sale    products   on   its   Internet   store    at

ebay.com.sg/usr/retailfashionoutlet bearing at least one logo, source-identifying indicia and design

elements, that are studied imitations, infringements, and/or counterfeits of the Tommy Hilfiger

Trademarks (previously defined as the “Counterfeit Tommy Hilfiger Products”).

        16.      Tommy Hilfiger’s investigator visited the Defendant’s Internet store located at

ebay.com.sg/usr/retailfashionoutlet and purchased Counterfeit Tommy Hilfiger Products.

        17.      The purchased Counterfeit Tommy Hilfiger Products were shipped to Tommy

Hilfiger’s investigator.

        18.      The purchased Counterfeit Tommy Hilfiger Products were inspected, and it was

determined that each product was counterfeit and infringed the Tommy Hilfiger Trademarks.

        19.      A comparison of the Tommy Hilfiger Trademarks to Defendant’s Counterfeit

Tommy Hilfiger Products exemplifies Defendant’s counterfeiting and infringement of the Tommy

Hilfiger Trademarks and is below.




                                                        8
      Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 9 of 15 PageID #:9




  Tommy Hilfiger Trademarks              Defendant’s Counterfeit Tommy Hilfiger Products

        TOMMY HILFIGER
        (Reg. No. 1,398,612)

        TOMMY HILFIGER
        (Reg. No. 1,738,410)

              TOMMY
        (Reg. No. 2,389,024)

              TOMMY
        (Reg. No. 2,475,142)

            HILFIGER
        (Reg. No. 3,164,348)




        (Reg. No. 1,460,988)




        (Reg. No. 1,727,740)



        (Reg. No. 4,745,262)




       20.     Upon information and belief, Defendant is well aware of the extraordinary fame

and strength of the Tommy Hilfiger Trademarks and the goodwill associated therewith.

       21.     Defendant, without any authorization, license, or other permission from Tommy

Hilfiger, has used the Tommy Hilfiger Trademarks in connection with the advertisement,

distribution, offering for sale, and sale of the Counterfeit Tommy Hilfiger Products in the United

States and Illinois over the Internet.

                                                9
    Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 10 of 15 PageID #:10




       22.     Defendant’s use of infringements and/or counterfeits of the Tommy Hilfiger

Trademarks in the advertisement, distribution, offering for sale, and sale of the Counterfeit Tommy

Hilfiger Products was willful.

       23.     Defendant’s willful use of infringements and/or counterfeits of the Tommy Hilfiger

Trademarks in connection with the advertisement, distribution, offering for sale, and sale of the

Counterfeit Tommy Hilfiger Products, including the sale of Counterfeit Tommy Hilfiger Products

into Illinois, is likely to cause and has caused confusion, mistake, and deception by and among

consumers and is irreparably harming Tommy Hilfiger.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       24.     Tommy Hilfiger hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       25.     This is a trademark infringement action against Defendant based on Defendant’s

unauthorized use in commerce of counterfeit imitations of Tommy Hilfiger’s federally registered

Tommy Hilfiger Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. Tommy Hilfiger’s Tommy Hilfiger Trademarks are highly

distinctive. Consumers have come to expect the highest quality from Tommy Hilfiger Branded

Products sold or marketed under the Tommy Hilfiger Trademarks.

       26.     Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing, and advertising products bearing infringements

and/or counterfeits of the Tommy Hilfiger Trademarks without Tommy Hilfiger’s permission.

       27.     Tommy      Hilfiger   is   the   exclusive    owner    of    the   Tommy      Hilfiger

Trademarks. Tommy Hilfiger’s United States Registrations for the Tommy Hilfiger Trademarks

(Exhibit 1) are in full force and effect. Upon information and belief, Defendant has knowledge of

                                                 10
    Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 11 of 15 PageID #:11




Tommy Hilfiger’s rights in the Tommy Hilfiger Trademarks and has willfully infringed and

intentionally used counterfeits and/or infringements of the Tommy Hilfiger Trademarks.

Defendant’s willful, intentional and unauthorized use of the Tommy Hilfiger Trademarks is likely

to cause and is causing confusion, mistake, and deception as to the origin and quality of the

Counterfeit Tommy Hilfiger Products among the general public.

       28.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       29.     Tommy Hilfiger has no adequate remedy at law, and if Defendant’s actions are not

enjoined, Tommy Hilfiger will continue to suffer irreparable harm to its reputation and the

goodwill of its well-known Tommy Hilfiger Trademarks.

       30.     The injuries and damages sustained by Tommy Hilfiger have been directly and

proximately caused by Defendant’s wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Tommy Hilfiger Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       31.     Tommy Hilfiger hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       32.     Defendant’s promotion, marketing, offering for sale, and sale of Counterfeit

Tommy Hilfiger Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Tommy

Hilfiger or the origin, sponsorship, or approval of Defendant’s Counterfeit Tommy Hilfiger

Products by Tommy Hilfiger.




                                               11
    Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 12 of 15 PageID #:12




        33.    By using the Tommy Hilfiger Trademarks on the Counterfeit Tommy Hilfiger

Products, Defendant creates a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Tommy Hilfiger Products.

        34.    Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Tommy Hilfiger Products to the general public involves the

use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §

1125.

        35.    Tommy Hilfiger has no adequate remedy at law and, if Defendant’s actions are not

enjoined, Tommy Hilfiger will continue to suffer irreparable harm to its reputation and the

goodwill of the Tommy Hilfiger brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

        36.    Tommy Hilfiger hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

        37.    Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off its Counterfeit Tommy Hilfiger Products as those of Tommy Hilfiger, causing a

likelihood of confusion and/or misunderstanding as to the source of its goods, causing a likelihood

of confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

Tommy Hilfiger Branded Products, representing that its Counterfeit Tommy Hilfiger Products

have Tommy Hilfiger’s approval when they do not, and engaging in other conduct which creates

a likelihood of confusion or misunderstanding among the public.

        38.    The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.



                                                12
    Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 13 of 15 PageID #:13




       39.      Tommy Hilfiger has no adequate remedy at law, and Defendant’s conduct has

caused Tommy Hilfiger to suffer damage to its reputation and goodwill. Unless enjoined by the

Court, Tommy Hilfiger will suffer future irreparable harm as a direct result of Defendant’s

unlawful activities.

                                     PRAYER FOR RELIEF

WHEREFORE, Tommy Hilfiger prays for judgment against Defendant as follows:

1) That Defendant, its officers, agents, servants, employees, attorneys, confederates, and all

   persons acting for, with, by, through, under or in active concert with Defendant be temporarily,

   preliminarily and permanently enjoined and restrained from:

       a. using the Tommy Hilfiger Trademarks or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             Tommy Hilfiger Branded Product or is not authorized by Tommy Hilfiger to be sold in

             connection with the Tommy Hilfiger Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Tommy Hilfiger Branded Product or any other product produced by Tommy Hilfiger,

             that is not Tommy Hilfiger’s or not produced under the authorization, control or

             supervision of Tommy Hilfiger and approved by Tommy Hilfiger for sale under the

             Tommy Hilfiger Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s products

             are those sold under the authorization, control or supervision of Tommy Hilfiger, or

             are sponsored by, approved by, or otherwise connected with Tommy Hilfiger;




                                                 13
     Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 14 of 15 PageID #:14




        d. further infringing the Tommy Hilfiger Trademarks and damaging Tommy Hilfiger’s

              goodwill; and

        e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

              storing, distributing, returning, or otherwise disposing of, in any manner, products or

              inventory not manufactured by or for Tommy Hilfiger, nor authorized by Tommy

              Hilfiger to be sold or offered for sale, and which bear any of Tommy Hilfiger’s

              trademarks, including the Tommy Hilfiger Trademarks, or any reproductions,

              counterfeit copies or colorable imitations thereof;

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry thereof

    upon it, be required to file with the Court and serve upon Tommy Hilfiger a written report

    under oath setting forth in detail the manner in which Defendant has complied with paragraph

    1, a through e, above;

3) That Defendant accounts for and pays to Tommy Hilfiger all profits realized by Defendant by

    reason of Defendant’s unlawful acts herein alleged, and that the amount of damages for

    infringement of the Tommy Hilfiger Trademarks, be increased by a sum not exceeding three

    times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Tommy Hilfiger be awarded statutory damages for willful trademark

    counterfeiting pursuant to 15 U.S.C. § 1117(c) of $2,000,000 (two million dollars) for each

    and every use of the Tommy Hilfiger Trademarks;

5) That Tommy Hilfiger be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

                                           JURY DEMAND
    Pursuant to Fed. R. Civ. P. 38, Tommy Hilfiger hereby demands a trial by jury as to all issues

so triable.

                                                   14
    Case: 1:20-cv-01342 Document #: 1 Filed: 02/24/20 Page 15 of 15 PageID #:15




Dated this 24th day of February 2020.   Respectfully submitted,


                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Tommy Hilfiger Licensing LLC




                                          15
